Citation Nr: 0811050	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  01-03 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a testicular 
nodule.

2.  Entitlement to service connection for cervical 
radiculopathy.

3.  Entitlement to service connection for peripheral 
neuropathy.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for anemia.

6.  Entitlement to service connection for periodontitis.

7.  Entitlement to service connection for hemorrhoids.

8.  Entitlement to service connection for depression.

9.  Entitlement to service connection for migraine headaches.

10.  Entitlement to service connection for carpal tunnel 
syndrome.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to an increased rating for arteriosclerotic 
heart disease, currently evaluated as 60 percent disabling.

13.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 30 percent disabling.

14.  Evaluation of allergic rhinitis, currently rated as 30 
percent disabling.

15.  Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 70 percent disabling.

16.  Entitlement to an increased rating for degenerative 
discospondylosis of the lumbar spine, evaluated as 20 percent 
disabling prior to December 2, 2003 and as 40 percent 
disabling from December 2, 2003.

17.  Entitlement to restoration of a 60 percent evaluation 
for cervical spondylosis with disc disease, on December 2, 
2003.

18.  Entitlement to an increased rating for cervical 
spondylosis with disc disease, status post laminectomy, 
currently evaluated as 60 percent disabling.

19.  Entitlement to separate evaluations for neurologic 
deficit of each upper extremity.

20.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person or by 
reason of being housebound.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from June 1964 to November 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.

The appeal was remanded for the issuance of appropriate duty 
to assist notification in September 2006.

The issues of entitlement to separate evaluations for 
neurologic deficit of each upper extremity and to special 
monthly compensation based on the need for regular aid and 
attendance of another person or by reason of being housebound 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A testicular nodule was not manifest in service and is 
unrelated to service.  

2.  Cervical spondylosis with disc disease is productive of 
radiculopathy of the upper extremities.

3.  Peripheral neuropathy was not manifest in service or 
within one year of discharge, and is unrelated to service.  

4.  Sleep apnea was not manifest in service and is unrelated 
to service.  

5.  Anemia was not manifest in service or within one year of 
discharge, and is unrelated to service.  

6.  Periodontitis was not manifest in service and is 
unrelated to service.

7.  Hemorrhoids were not manifest in service and are 
unrelated to service.  

8.  Depression is related to the veteran's service-connected 
PTSD.  

9.  Migraine headaches were not manifest in service or within 
one year of discharge, and are unrelated to service.  

10.  Carpal tunnel syndrome was not manifest in service or 
within one year of discharge, and is unrelated to service.  

11.  Hypertension was not manifest in service or within one 
year of discharge, and is unrelated to service.  

12.  Arteriosclerotic heart disease is manifested by 
shortness of breath, chest pain, and fatigue, with objective 
findings an estimate workload of not less than 5 METs, and an 
estimated ejection fraction of not less than 78 percent.

13.  Sinusitis is manifested by headaches, pain, and purulent 
discharge.

14.  Allergic rhinitis is manifested by obstruction of the 
nasal passages and polyps.

15.  PTSD is manifested by occupational and social impairment 
due to sleep disturbance, anxiety, irritability, intrusive 
thoughts, avoidance, depression, and occasional neglect of 
personal appearance and hygiene.

16.  For the period prior to December 2, 2003, degenerative 
discospondylosis of the lumbar spine was manifested by severe 
limitation of the lumbar spine, with forward flexion of the 
thoracolumbar spine to 30 degrees or less.

17.  For the period from December 2, 2003, degenerative 
discospondylosis of the lumbar spine is manifested by severe 
limitation of the lumbar spine, with forward flexion of the 
thoracolumbar spine to 30 degrees or less.

18.  Improvement of cervical spondylosis with disc disease 
was not established on December 2, 2003.

19.  Cervical spondylosis is manifested by severe 
intervertebral disc syndrome of the cervical spine.


CONCLUSIONS OF LAW

1.  A testicular nodule was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  Cervical radiculopathy is proximately due to cervical 
spondylosis with disc disease.  38 U.S.C.A. §§ 1110, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

3.  Peripheral neuropathy was not incurred in or aggravated 
during service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  Sleep apnea was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

5.  Anemia was not incurred in or aggravated during service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

6.  Periodontitis was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

7.  Hemorrhoids were not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

8.  PTSD with depression is related to service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

9.  Migraine headaches were not incurred in or aggravated 
during service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

10.  Carpal tunnel syndrome was not incurred in or aggravated 
during service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).
  
11.  Hypertension was not incurred in or aggravated during 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

12.  The criteria for an evaluation in excess of 60 percent 
for arteriosclerotic heart disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2007).

13.  The criteria for an evaluation in excess of 30 percent 
for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.97 Diagnostic Code 6510 
(2007).

14.  The criteria for an evaluation in excess of 30 percent 
for allergic rhinitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.97 Diagnostic 
Code 6522 (2007).

15.  The criteria for an evaluation in excess of 70 for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411 (2007).

16.  For the period prior to December 2, 2003, the criteria 
for an evaluation of 40 percent for degenerative 
discospondylosis of the lumbar spine have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5292, 5293, 5294, 5295 (before and after 
September 23, 2002) and 5237, 5242, 5243 (after September 26, 
2003).

17.  For the period from December 2, 2003, the criteria for 
an evaluation in excess of 40 percent for degenerative 
discospondylosis of the lumbar spine have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5292, 5293, 5294, 5295 (before and after 
September 23, 2002) and 5237, 5242, 5243 (after September 26, 
2003).

18.  The 60 percent evaluation for cervical spondylosis with 
disc disease is restored for December 2, 2003.  38 C.F.R. §§ 
3.344(c), 4.2, 4.10 (2007).

19.  The criteria for a rating in excess of 60 percent for 
cervical spondylosis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 	5287, 
5290, 5293 (before and after September 23, 2002) and 5237, 
5242, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in September 1999 apprised the veteran of the 
evidence necessary to support a claim of entitlement to 
service connection.  It noted the specific evidence required 
to complete the veteran's application.  

A November 2001 letter discussed the VCAA.  It discussed the 
evidence necessary to establish service connection.  The 
veteran was asked to identify or submit specific types of 
evidence.  

A letter dated in January 2004 asked the veteran to submit 
any treatment records pertinent to his claims.  He was asked 
to provide evidence showing that his claimed conditions had 
existed since service.  The evidence of record was discussed.  
The veteran was told how VA would assist him in obtaining 
additional evidence.  

An October 2006 letter listed the various types of evidence 
that would support the veteran's claim.  He was told how VA 
would assist him in obtaining evidence.  The evidence 
necessary to support claims of entitlement to service 
connection and higher ratings was discussed.  

The October 2006 letter also discussed the manner in which VA 
determines disability ratings and effective dates.  
Additionally, the Board has considered the adequacy of the 
VCAA notice in light of the recent Court decision in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  The October 2006 letter advised the veteran that, in 
determining disability ratings, VA looks at the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and their impact on employment.  The letter did not 
advise the veteran whether the Diagnostic Codes pertinent to 
the disability contain criteria necessary for entitlement to 
a higher rating that would not be satisfied by the veteran's 
demonstration that there was a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on the veteran's employment and daily life.  
However, the Board's review of the record demonstrates that 
the veteran had knowledge of what was necessary to 
substantiate his claims for increase.  

In this regard, the Board notes that a statement received in 
December 2000 included medical records supporting his request 
for higher ratings for his cervical and lumbar spine 
disabilities.  The veteran argued that the evidence clearly 
supported higher ratings.  In March 2001, the veteran argued 
that his PTSD warranted a higher rating and submitted 
treatment records.  He also argued that his rhinitis, heart 
disease, sinusitis, and spine conditions warranted higher 
evaluations.  He discussed the various diagnostic criteria 
and pointed to specific medical evidence.  In June 2001 he 
submitted additional evidence regarding his PTSD and 
discussed various regulatory provisions pertaining to the 
assessment of disabilities.  In June 2003 the veteran 
discussed the functional limitations caused by his cervical 
and lumbar spine disabilities.  In essence, the veteran has 
demonstrated through his statements that he was aware of the 
evidence necessary to substantiate his claim for increase.  
The Board therefore finds that the fundamental fairness of 
the adjudication process is not compromised in this case.

The Board also finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notices were provided to the veteran both before 
and after the initial adjudication of his claims, he was not 
prejudiced thereby.  The content of the notice provided to 
the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Service Connection

As an initial matter, the Board notes that review of the 
record does not disclose that the veteran engaged in combat 
with the enemy.  The veteran's service personnel records do 
not show that he received any citations or awards for 
participation in combat with the enemy.  His Air Force 
Specialty Code was that of personnel specialist.  See 38 
C.F.R. § 3.304(f).  Therefore, the provisions of 38 U.S.C.A. 
§ 1154 (West 2002) are not applicable.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Service connection for organic diseases of the nervous 
system, hypertension, and anemia may be granted if manifest 
to a compensable degree within one year of active service.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. § 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Testicular Nodule

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to a 
testicular nodule.  On periodic examination in April 1974, 
the veteran's abdomen and viscera, anus and rectum were 
normal.  Periodic examination in June 1986 also revealed a 
normal abdomen and viscera.  Examination of the anus and 
rectum was deferred.  On periodic examination in May 1990, 
the veteran's genitourinary system was normal, as was digital 
examination of his rectum.  

A June 2001 private ultrasound report indicates findings of 
varicoceles in the left testicle.  

On VA genitourinary examination in June 2001, the veteran 
reported that he had first noted a right testicular nodule in 
1994.  He could not say whether it had increased in size and 
stated that he had discomfort.  Physical examination revealed 
no mass of either testicle.  The epididymis and spermatic 
cord were non-tender and not enlarged.  There was no atrophy 
of the testicles.  The examiner indicated that there was no 
testicular nodule on examination.  

A VA genitourinary examination in July 2004, physical 
examination revealed a palpable nodule near the base of the 
penile shaft.  The veteran's testicles were normal.  

Upon careful review of the evidence pertaining to this claim, 
the Board has determined that service connection is not 
warranted.  The Board observes that the service medical 
records provide no evidence of any diagnosis, complaint, or 
abnormal finding pertaining to this claimed disability.  The 
first findings regarding any testicular problem date to June 
2001, when an ultrasound revealed varicoceles in the left 
testicle.  However, no testicular nodule has been 
demonstrated.  In summary, there is a remarkable lack of 
evidence demonstrating any abnormal finding pertaining to the 
veteran's testicles during the period from discharge in 
November 1993 until June 2001, and that evidence indicates 
not a nodule but varicoceles.    

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  While the record 
demonstrates that varicoceles were  noted in June 2001, it 
does not contain competent evidence which relates this 
finding to any injury or disease in service.  The Board has 
considered the veteran's argument that he has a testicular 
nodule that is related to service.  However, he is not, as a 
layperson, qualified to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran's 
assertion that he felt an abnormality in 1994 is unsupported 
and viewed as unreliable.  Regardless, 1994 is subsequent to 
the veteran's discharge from service.

In summary, the evidence clearly points to a remote, post-
service onset of this claimed disability.  There is a 
remarkable lack of credible evidence of pathology or 
treatment in proximity to service or within years of 
separation.  The Board finds the negative and silent record 
to be far more probative than the veteran's remote, 
unsupported assertions.  Rather, the probative evidence 
clearly establishes that the post service diagnosis is not 
related to service.  Absent reliable evidence relating 
testicular condition to service, the claim of entitlement to 
service connection must be denied.



	Cervical Radiculopathy

The Board observes that multiple neurological manifestations 
have been identified in the upper extremities.  To the extent 
that the veteran has cervical radiculopathy, service 
connection is granted and may be separately rated so long as 
there is no violation of the rule against pyramiding.  The 
Board is fully aware that such disability may be rated by 
anology to peripheral neuropathy when appropriate.

	Peripheral Neuropathy

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary. In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  Note 2 of this section 
indicates that acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding suggesting 
peripheral neuropathy.  On periodic examination in April 
1974, the veteran was neurologically normal.  Periodic 
examination in June 1986 revealed that the veteran was 
neurologically normal.  The veteran was also neurologically 
normal on periodic examination in May 1990.

In February 1992, the veteran complained of numbness in his 
left arm.  The assessment was peripheral neuropathy of C8.  
On follow-up, the assessment was degenerative joint disease 
of the cervical spine.  An orthopedic consultation was 
ordered.  Subsequent orthopedic clinic records indicate a 
diagnosis of C5-C6 degenerative changes with left foraminal 
encroachment.  

The report of a VA neurological examination conducted in June 
1996 indicates the veteran's report of numbness of the left 
thumb, index, and middle fingers.  He also complained of neck 
pain radiating to his left hand.  Nerve conduction studies 
performed in conjunction with the VA examination indicate the 
veteran's complaints of parasthesias and numbness of the left 
upper extremity for one year.  Needle examination revealed 
normal results.  The diagnosis was carpal tunnel syndrome, 
left greater than right.

A peripheral nerves examination was conducted in June 2001.  
The veteran complained of neck, shoulder, hand, back, and 
knee pain.  Physical examination revealed a weak hand grip 
bilaterally.  There was no sensory deficit.  Deep tendon 
reflexes were positive on all extremities.  There were no 
pathological reflexes.  The diagnosis was cervical 
radiculopathy at multiple levels.  

EMG testing in July 2005 revealed a motor-sensory 
mononeuropathy in the upper extremities that was compatible 
with a toxic or diabetic polyneuropathy.

The Board has determined that service connection is not 
warranted for peripheral neuropathy.  The Board observes that 
the service medical records show a diagnosis of peripheral 
neuropathy of C8 in February 1992.  However, specialty follow 
up with an orthopedist indicates a diagnosis of C5-C6 
degenerative changes with left foraminal encroachment.  
Subsequent medical evidence reflects that the veteran's 
sensory complaints were associated with cervical 
radiculopathy.  In sum, there is no evidence that establishes 
peripheral neuropathy that is related to the veteran's 
service.      

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  While the record 
demonstrates a current diagnosis of a motor-sensory 
mononeuropathy in the upper extremities, it does not contain 
competent evidence which relates this finding to any injury 
or disease in service.  Rather, the evidence demonstrates 
that the current findings are compatible with a toxic or 
diabetic polyneuropathy.  The Board has considered the 
veteran's argument that peripheral neuropathy is related to 
service.  However, he is not, as a layperson, qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu.    

The Board additionally notes that service connection is not 
warranted for peripheral neuropathy on a presumptive basis.  
While the veteran has also argued that service connection 
should be granted for this claimed disability as the result 
of his exposure to Agent Orange, the Board observes that for 
the purposes of 3.309(e), acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  He evidence 
demonstrates that the veteran did not have symptoms of 
peripheral neuropathy after purported exposure to Agent 
Orange within the period described by the regulation.

In summary, the evidence clearly points to a remote, post-
service onset of this claimed disability.  There is a 
remarkable lack of credible evidence of pathology or 
treatment in proximity to service or within years of 
separation.  The Board finds the negative and silent record 
to be far more probative than the veteran's remote, 
unsupported assertions.  Rather, the competent evidence 
clearly establishes that the post service diagnosis is not 
related to service but to other causes.  Absent reliable 
evidence relating peripheral neuropathy to service, the claim 
of entitlement to service connection must be denied.

	Sleep Apnea

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to sleep 
apnea.  No sleep problems were noted on periodic examination 
in April 1974.  Periodic examination in June 1986 did not 
reveal any sleep disorder.  No sleep disorder or problem was 
noted on periodic examination in May 1990.

The veteran was seen in consultation for sleep apnea in 
August 2003.  He reported loud snoring, excessive fatigue, 
and sleepiness.  The impression was mild sleep apnea.

Upon careful review of the evidence pertaining to this claim, 
the Board has determined that service connection is not 
warranted.  The Board observes that the service medical 
records provide no evidence of any diagnosis, complaint, or 
abnormal finding pertaining to this claimed disability.  The 
first findings regarding sleep apnea date to August 2003, 
when mild sleep apnea was assessed on a sleep study.  There 
is a notable lack of evidence pf sleep apnea during the 
period from discharge in November 1993 until August 2003.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  While the record 
demonstrates a current diagnosis of sleep apnea, it does not 
contain competent evidence which relates this diagnosis to 
any injury or disease in service.  The Board has considered 
the veteran's argument that his sleep apnea is related to 
service.  However, he is not, as a layperson, qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu.    

In summary, the evidence clearly points to a remote, post-
service onset of this claimed disability.  There is a 
remarkable lack of credible evidence of pathology or 
treatment in proximity to service or within years of 
separation.  The Board finds the negative and silent record 
to be far more probative than the veteran's remote, 
unsupported assertions.  Rather, the competent evidence 
clearly establishes that the post service diagnosis is not 
related to service.  Absent reliable evidence relating sleep 
apnea to service, the claim of entitlement to service 
connection must be denied.

	Anemia

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to 
anemia.  Anemia was not noted on periodic examination in 
April 1974.  Periodic examinations in June 1986 and May 1990 
were also negative for anemia.

A November 2000 statement by a private physician indicates 
that a September 2000 blood count revealed anemia of chronic 
disease.  

A March 2001 letter from a private physician indicates that 
the author had provided medical treatment since December 2000 
and that the veteran was found to have anemia which was 
responding to medication.  He indicated that the etiology of 
the anemia had not been determined.

A VA examination for hemic disorders was carried out in June 
2001.  The examiner noted that the veteran's hemoglobin was 
normal and that there was no evidence of anemia.

Upon careful review of the evidence pertaining to this claim, 
the Board has determined that service connection is not 
warranted.  The Board observes that the service medical 
records provide no evidence of any diagnosis, complaint, or 
abnormal finding pertaining to this claimed disability.  
There is no evidence that anemia was diagnosed within one 
year of the veteran's retirement from service in 1993.  
Moreover, while a private physician noted that anemia had 
been diagnosed since he had begun treating the veteran in 
2000, a June 2001 VA examination report indicates that there 
was no evidence of anemia.    

The grant of service connection requires competent evidence 
to establish a diagnosis of the claimed disability.  In this 
regard, the Board notes that the veteran has not identified 
or produced any evidence, medical or otherwise, that would 
tend to show current anemia.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  See McClain v. Nicholson, 21 Vet. App. 
319Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


	Periodontitis

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381(a).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered. Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service. 
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service. 38 C.F.R. § 3.381(c).

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to any 
dental disease.  No dental disease was noted on periodic 
examination in April 1974.  

The extensive record amassed since the veteran's retirement 
from service is also silent regarding the existence of 
periodontitis or other dental disease.

The grant of service connection requires competent evidence 
to establish a diagnosis of the claimed disability.  In this 
regard, the Board notes that the veteran has not identified 
or produced any evidence, medical or otherwise, that would 
tend to show current periodontitis.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer.

	Hemorrhoids

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to 
hemorrhoids.  Hemorrhoids were not  noted on periodic 
examination in April 1974.  At that time, his anus and rectum 
were normal.  
Examination of the veteran's anus and rectum was deferred at 
a June 1986 periodic examination.  Digital examination of the 
rectum was negative in May 1990, and occult blood testing was 
also negative.

A treatment summary from Cybercare indicates that the veteran 
was diagnosed with grade III hemorrhoids in January 2003 and 
that hemorrhoidectomy was carried out.  

Upon careful review of the evidence pertaining to this claim, 
the Board has determined that service connection is not 
warranted.  The Board observes that the service medical 
records provide no evidence of any diagnosis, complaint, or 
abnormal finding pertaining to this claimed disability.  The 
first findings regarding hemorrhoids date to January 2003, 
when the veteran was reportedly diagnosed with grade III 
hemorrhoids.  There is a notable lack of evidence of 
hemorrhoids during the period from discharge in November 1993 
until January 2003.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  While the record 
demonstrates a current diagnosis of hemorrhoids, it does not 
contain competent evidence which relates this diagnosis to 
any injury or disease in service.  The Board has considered 
the veteran's argument that his sleep apnea is related to 
service.  However, he is not, as a layperson, qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu.  Moreover, the Board observes that 
the Court has held that a layman may state that he has 
hemorrhoids.  While the Board accepts as competent the 
veteran's statement that he had hemorrhoids in service, such 
statement is less reliable than the negative service medical 
records and a complete lack of credible evidence of 
hemorrhoids in proximity to service.

In summary, the evidence clearly points to a remote, post-
service onset of this claimed disability.  There is a 
remarkable lack of credible evidence of pathology or 
treatment in proximity to service or within years of 
separation.  The Board finds the negative and silent record 
to be far more probative than the veteran's remote, 
unsupported assertions.  Rather, the competent evidence 
clearly establishes that the post service diagnosis is not 
related to service.  Absent reliable evidence relating sleep 
apnea to service, the claim of entitlement to service 
connection must be denied.

	Depression

Service medical records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to depression.  On 
periodic examination in April 1974, the veteran was 
psychiatrically normal.  The report of a June 1986 periodic 
examination also indicates that the veteran was 
psychiatrically normal.  On periodic examination in May 1990, 
the veteran was again psychiatrically normal.

A VA psychiatric examination was conducted in September 1999.  
At that time, the veteran appeared depressed and sluggish.  
Depression was not diagnosed.  

In October 1999 the veteran reported that he was always 
depressed.

A VA outpatient treatment note dated in June 2000 indicates 
that the veteran appeared depressed.

A private treatment record dated in October 2000 indicates 
that the veteran's chief complaints included depression.  The 
provider's diagnosis was PTSD.

On VA examination in June 2001 the veteran endorsed 
depression.  The diagnosis was PTSD.

In September 2001 the veteran's private provider reported 
that he was depressed, but did not indicate a diagnosis of 
depression.  She again noted that the veteran suffered from 
depressed mood in October 2004.

Having reviewed the evidence pertaining to this claim, the 
Board finds that service connection is warranted.  The 
psychiatric assessments of record include the veteran's 
reports of depression and observations that he appears to 
have a depressed mood, no clinical diagnosis of depression 
has been set forth.  However, such findings appear to be an 
observation of the veteran's mood on mental status 
examination.  In essence, the psychiatric findings appear to 
address depression as a manifestation of the veteran's PTSD.  
As such, the Board finds that the veteran's PTSD should 
recharacterized as PTSD with depression.

	Migraines

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to 
migraine headaches.  A July 1970 treatment record indicate an 
impression of vascular headaches.  Mild rhinitis was also 
assessed.  The veteran complained of headaches in February 
1974.  He was provided with allergy medication.  A March 1974 
treatment note indicates that the veteran's symptoms were 
diminished with medication.  

On periodic examination in April 1976, headaches were not 
noted.  Sinus headaches were noted in January 1977.  
Headaches were not noted on periodic examinations in June 
1986 or May 1990, and the veteran was neurologically normal.

At a VA examination for hemic disorders in June 2001 the 
veteran attributed daily headaches to his sinusitis.

The Board has determined that service connection for migraine 
headaches is not warranted.  In this regard, the Board notes 
that the veteran has not identified or produced any evidence, 
medical or otherwise, that would tend to show that he 
currently suffers from migraine headaches.  The evidence does 
show that the veteran complains of headaches.  However, even 
the veteran has attributed such headaches to his sinus 
disability.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a diagnosis of migraine headaches, there can be no 
valid claim.  Brammer.

	Carpal Tunnel Syndrome

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to 
carpal tunnel syndrome.  On periodic examination in April 
1976, the veteran's upper extremities were normal.  Periodic 
examinations in June 1986 and May 1990 were also negative for 
abnormalities of the upper extremities.  

The report of a VA neurological examination conducted in June 
1996 indicates the veteran's report of numbness of the left 
thumb, index, and middle fingers.  He also complained of neck 
pain radiating to his left hand.  Nerve conduction studies 
performed in conjunction with the VA examination indicate the 
veteran's complaints of parasthesias and numbness of the left 
upper extremity for one year.  Needle examination revealed 
normal results.  The diagnosis was carpal tunnel syndrome, 
left greater than right.

Private nerve conduction studies performed in March 2001 show 
left median mononeuropathy affecting primarily sensory 
fibers, with the pattern of change indicating conduction 
defect at the level of the carpal tunnel.  

Electrodiagnostic testing in July 2005 resulted in findings 
of bilateral moderate carpal tunnel syndrome.

Upon careful review of the evidence pertaining to this claim, 
the Board has determined that service connection is not 
warranted for carpal tunnel syndrome.  The Board observes 
that the service medical records provide no evidence of any 
diagnosis, complaint, or abnormal finding pertaining to this 
claimed disability.  The first findings regarding carpal 
tunnel syndrome date to June 1996.  There is a notable lack 
of evidence of any diagnosis or abnormal finding suggesting 
carpal tunnel syndrome during the period from retirement from 
service in 1993 and nerve conduction studies in 1996 which 
resulted in a diagnosis of carpal tunnel syndrome.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  While the record 
demonstrates a current diagnosis of carpal tunnel syndrome, 
it does not contain competent evidence which relates this 
diagnosis to any injury or disease in service.  The Board has 
considered the veteran's argument that his carpel tunnel 
syndrome is related to service.  However, he is not, as a 
layperson, qualified to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu.    

In summary, the evidence clearly points to a post-service 
onset of this claimed disability.  There is a remarkable lack 
of credible evidence of pathology or treatment in proximity 
to service or within nearly three years of separation.  The 
Board finds the negative and silent record to be far more 
probative than the veteran's remote, unsupported assertions.  
Rather, the competent evidence clearly establishes that the 
post service diagnosis is not related to service.  Absent 
reliable evidence relating sleep apnea to service, the claim 
of entitlement to service connection must be denied.

	Hypertension

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to 
hypertension.  On periodic examination in April 1976, the 
veteran's blood pressure was 108/74.  Period examination in 
June 1986 revealed blood pressure of 110/82.  At that time, 
the examiner noted that there were no apparent defects.  On 
periodic examination in May 1990, the veteran's blood 
pressure was 108/80.  Hypertension was not included in the 
summary of defects and diagnoses.  While sinus bradycardia 
was noted in June 1990, hypertension was not assessed.

On VA heart examination in June 1995, the veteran's blood 
pressure was 100/70.  The diagnoses did not include 
hypertension.

The report of a nerve conduction study carried out in June 
1996 indicates that the veteran was non-hypertensive.  A June 
1996 electrocardiograph report shows that the veteran's blood 
pressure was 110/80.

A private clinical summary dated in June 2005 indicates that 
the veteran was initially consulted and treated in October 
2003. The author noted that the veteran was non-hypertensive.

Upon careful review of the evidence pertaining to this claim, 
the Board has determined that service connection is not 
warranted.  The Board observes that the service medical 
records provide no evidence of any diagnosis, complaint, or 
abnormal finding pertaining to hypertension.  Moreover, there 
is no current diagnosis of hypertension.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  While the record 
demonstrates a current diagnosis of sleep apnea, it does not 
contain competent evidence which relates this diagnosis to 
any injury or disease in service.  The Board has considered 
the veteran's argument that his sleep apnea is related to 
service.  However, he is not, as a layperson, qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu.    

The grant of service connection requires competent evidence 
to establish a diagnosis of the claimed disability.  In this 
regard, the Board notes that the veteran has not identified 
or produced any evidence, medical or otherwise, that would 
tend to show current hypertension.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer.  Accordingly, service connection for 
hypertension is denied.




Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).

	Arteriosclerotic Heart Disease

A March 1998 report from Santo Tomas University Hospital 
shows findings of interventricular spetal hypertrophy, 
thickened left coronary cusp of the aortic valve with no 
restriction of motion, thickened pulmonic valve with no 
restriction of motion, and thickened mitral valve and aortic 
valve annulus and aortic root.

At a VA heart examination in October 1999, the veteran 
reported that he took nitroglycerin for chest pain.  He 
indicated that he had mild to moderate chest discomfort that 
occurred almost daily and that was relieved spontaneously or 
after taking nitroglycerin.  He related that he was able to 
walk about one quarter of a mile before feeling fatigued and 
that he was able to perform some light household chores.  
Objectively, the veteran's blood pressure was 120/70.  The 
conjunctiva were pink.  The heart had regular rhythm, with no 
heaves or thrills.  There was no evidence of edema.  Breath 
sounds were clear.  A 2D echo was normal, and the ejection 
fraction was estimated as 78 percent, and METS at 5.

The November 2000 statement of a private physician indicates 
that the veteran presented in August 2000 and was assessed 
with stable angina.  

On VA heart examination in June 2001, the examiner noted the 
veteran's history.  The veteran reported left-sided chest 
pain that occurred daily, resolved with nitroglycerin.  The 
examiner noted that cardiac catheterization in March 2001 had 
revealed mild coronary artery disease involving the left 
anterior descending artery, left ventricular hypertrophy 
concentric, MR, TR.  At that time the veteran's functional 
capacity was II-B.  There was no orthopenia or phrenic nerve 
dysfunction.  Physical examination revealed no neck vain 
engorgement.  The precordium was adynamic.  SRR, no S3, no 
S4.  There was no bipedal edema.  The diagnosis was minimal 
disease left anterior descending artery based on angiogram in 
March 2001.  The examiner indicated that the findings were 
not consistent with the veteran's symptoms.  

An additional VA heart examination was conducted in July 
2004.  The veteran reported daily chest pain that was not 
effort related.  He indicated that he had dyspnea and fatigue 
when walking on a level plane for 50 meters.  He denied that 
he had been hospitalized for a cardiac condition in the 
previous year.  He also denied cardiac surgery.  The examiner 
noted that a stress test was contraindicated due to chest 
pain and arthritis of the back, neck, knees, and hips.  He 
estimated that the level of activity resulting in dyspnea, 
fatigue, angina, dizziness, or syncope (METs) would be 5-6.  
He noted that the veteran would be able to perform light 
manual labor and would have chest pain on moderate activity.  
He estimated ejection fraction at 81 percent.

The veteran's heart disease is evaluated as 60 percent 
disabling pursuant to 38 C.F.R. § 4.104, DC 7005.  A rating 
of 60 percent may be assigned for more than one episode of 
acute congestive heart failure in the past year; or, workload 
of greater than 3 METs but not greater than 5 METs resulting 
in dyspnea, fatigue, angina, dizziness, or syncope; or, left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A rating of 100 percent may be assigned for chronic 
congestive heart failure; or, workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or, left ventricular dysfunction with an ejection fraction of 
less than 30 percent.

Careful review of the evidence leads the Board to the 
conclusion that an evaluation in excess of 60 percent is not 
warranted.  While the record shows complaints of shortness of 
breath and chest pain, diagnostic testing shows no findings 
ventricular systolic dysfunction or congestive heart failure.  
Based on the evidence above, the Board finds that the 
appellant's symptoms more closely approximated the criteria 
for the current 60 percent rating.  In this regard, the Board 
notes that objective findings include estimated METs of not 
less than 5, and estimated ejection fraction of not less than 
78.  The most recent VA examiner noted that the veteran would 
be able to perform light manual labor and would have chest 
pain on moderate activity.  
Accordingly, an evaluation of 60 percent is warranted for the 
appellant's heart disability, and no more at this time.  

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

	Sinusitis and 	Allergic Rhinitis

On VA examination in October 1999, the veteran complained of 
nasal obstruction and heaviness.  He noted that both nostrils 
were involved.  He related that he had yellowish discharge.  
He denied having undergone any surgeries, noting that he used 
decongestants and antihistamines.  He reported sneezing on 
and off, especially in the morning.  Physical examination 
revealed bilateral 50 percent obstruction with positive 
yellow discharge bilaterally.  The diagnoses were chronic 
sinusitis and allergic rhinitis.  

The veteran underwent surgery for sinusitis in June 2000.  
The surgical report noted that there were no complications.  
A September 2000 VA treatment record indicates that the 
surgery offered temporary relief but that the veteran's 
symptoms recurred.  Physical examination revealed pale 
swollen mucosa of the middle meatuses and the ethmoid bullae.  
There was clear mucoid nasal discharge.  The pharynx was 
congested.  The assessment was allergic rhinitis and chronic 
sinusitis status post functional endoscopic sinus surgery.  
Nasal spray and allergy medication were prescribed.  

A November 2000 VA treatment record shows that the veteran 
had swollen polypoid nasal mucosa bilaterally with whitish 
nasal discharge.  The assessment was allergic 
rhinopharyngitis with chronic sinusitis.  

A VA treatment note dated in December 2000 indicates 
complaints of sneezing, rhinorrhea, nasal congestion, post-
nasal drip, and cough.  Physical examination revealed thick 
nasal discharge and a nasal polyp of the ethmoid area on the 
left.  

A CT scan of the veteran's sinuses conducted in September 
2000 revealed retained secretions in the posterior ethmoid 
sinuses.  The bilateral inferior and right middle turbinates 
were swollen.  The impression was bilateral ethmoid 
sinusitis, left greater than right; and congested bilateral 
inferior and right middle turbinates.  

 March 2001 letter from a private physician indicates an 
impression of chronic rhinosinusitis with allergic component; 
and nasal polyposis right, grade I.  

On VA examination in June 2001, the veteran reported minimal 
pain and no headache.  The examiner noted on review of the 
medical records that the veteran had been seen on various 
occasions and was given an antibiotic in February 2001.  The 
veteran indicated that he had allergic attacks one or two 
times per week, with nasal block and watery nasal discharge.  
He related that he experienced pain all over his face during 
bouts of sinusitis.  On physical examination the right side 
was 50 percent obstructed due to swollen turbinates and a 
small polyp.  Small turbinates were noted on the left.  
Crusting was indicated on both nasal cavities, especially at 
the posterior middle meatus.  X-rays indicated normal 
paranasal sinuses.  The diagnoses were allergic rhinitis, 
nasal polyp of the left nasal cavity, and acute 
nasopharyngitis.

On VA examination in July 2004, the examiner noted that the 
veteran had undergone endoscopic surgery in 2000.  He 
indicated that the veteran suffered from frontal-ethoid 
sinusitis and weekly allergic attacks.  Physical examination 
revealed 30 percent obstruction in each nostril.  There was 
purulent discharge and polypoid mucosa.  The diagnosis was 
allergic rhinitis, status post endoscopic series surgery.

		Sinusitis

Under Diagnostic Code 6510, pertaining to chronic sinusitis 
or pansinusitis, a 50 percent rating is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A 30 percent rating is warranted for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting. An incapacitating episode is 
defined in the note following Diagnostic Code 6510 as one 
that requires bed rest and treatment by a physician.

Upon review of the evidence pertaining to the veteran's 
sinusitis, the Board has determined that an evaluation in 
excess of 30 percent is not warranted.  The evidence does not 
demonstrate that the veteran has undergone radical surgery 
which resulted in chronic osteomyelitis, nor is there 
evidence of near constant sinusitis after repeated surgeries.  
In summary, the evidence supports the currently assigned 30 
percent evaluation, and no higher.

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert.

		Rhinitis

The Board notes that this issue involves an appeal of the 
original evaluation.  In cases such as this where the 
original rating assigned is appealed, consideration must be 
given to whether a higher rating is warranted at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The disability has not significantly 
changed and a uniform evaluation is warranted.

Under 38 C.F.R. § 4.97, Diagnostic Code 6522, a 30 percent 
rating is warranted for allergic or vasomotor rhinitis with 
polyps.  This is the maximum evaluation provided under this 
diagnostic code.  Higher evaluations are allowed for 
bacterial rhinitis and glaucomatous rhinitis.  

Review of the evidence reflects that the veteran's allergic 
rhinitis includes the presence of polyps.  There is no 
evidence of bacterial rhinitis or glaucomatous rhinitis which 
would allow for a higher evaluation of this disability.  In 
essence, the veteran is in receipt of the maximum evaluation 
for allergic rhinitis, and this disability is not 
characterized by symptoms that would allow a higher 
evaluation under the criteria for bacterial or glaucomatous 
rhinitis.  As such, a higher evaluation is not for 
application.

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert.

	PTSD

The Board notes that this claim also involves an appeal of 
the original rating assigned.  See Fenderson.  However, it 
finds that the disability has not significantly changed and 
that a uniform evaluation is appropriate.

A VA psychiatric examination was carried out in September 
1999.  On mental status examination, the veteran appeared 
depressed and sluggish.  He was oriented.  He denied 
hallucinations or delusions.  He endorsed flashbacks, 
repeated nightmares, and intrusive thoughts.  He reported 
panic attacks when faced with things related to Vietnam.  He 
indicate that he had difficulty concentrating due to 
intrusive thoughts, and indicated that his memory was 
slightly impaired.  He stated that he had difficulty sleeping 
and awoke exhausted.  He related that he was easily startled 
and that he avoided crowds.  He endorsed lack of motivation 
and inability to develop worthwhile relationships.  The 
diagnosis was PTSD.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 40.  She noted that 
the veteran's functioning had been gradually and 
significantly impaired.  She indicated that although the 
veteran was enrolled in college courses, he had difficulty 
with school.  

An additional examination was conducted in October 1999.  The 
veteran related that he experienced nightmares and 
flashbacks.  The examiner noted that the veteran was twice 
divorced and that he lived alone.  The veteran reported that 
he slept better since being prescribed medication.  
Subjectively, the veteran reported constant thoughts of the 
war and sleep problems, in addition to nightmares.  On mental 
status examination, the veteran displayed no psychomotor 
disturbances.  His mood was euthymic and affect was 
appropriate.  He indicated that he was always depressed and 
experienced anxiety provoked by thoughts of Vietnam.  He was 
oriented, and he denied thought disturbances.  The diagnosis 
was history of PTSD.  The examiner assigned a GAF score of 
70, noting that the veteran was generally doing well and had 
good interpersonal relationships.  

A VA outpatient treatment note dated in June 2000 indicates 
that the veteran appeared depressed.

A private treatment record dated in October 2000 indicates 
that the veteran's chief complaints were insomnia, 
nightmares, and depression.  The provider stated that the 
veteran lived an isolative life and that he did not feel 
comfortable with people.  She noted that he was depressed and 
had a sense of helplessness.  She noted the veteran's recent 
reports of auditory hallucinations and paranoid delusions.  
She provided a diagnosis of PTSD and assigned a GAF score of 
35-40.  

A January 2001 VA treatment note reflects the veteran's 
report of bad dreams, trouble sleeping, avoidance, 
hypersensitivity to loud noises, and flashbacks.  
Objectively, the veteran interacted appropriately.  Insight 
and judgment were "ok."  The diagnosis was PTSD and the 
provider assigned a GAF score of 35.  

The May 2001 report of a private psychiatrist indicates that 
the veteran suffered from severe paranoid delusions.  She 
noted that the veteran was confused about his medication 
intake.  She recommended that the veteran be provided with an 
attendant.  

On VA examination in June 2001, the veteran related that he 
felt exhausted and that he did not sleep well.  He endorsed 
depression and anxiety.  He noted that he had difficulty 
dealing with people.  The examiner noted that the veteran had 
restricted interpersonal relationships and was withdrawn from 
people.  On mental status examination, the examiner noted 
that the veteran had mild somatic perceptions of being tapped 
on the shoulder and some auditory perception of his name 
being called out loud.  Paranoid thinking was also noted.  
The veteran was oriented, and his speech was relevant and 
logical.  His mood was euthymic.  The diagnosis was PTSD.  
The examiner assigned a GAF score of 60-70, noting that the 
veteran's symptoms were mild to moderate.  However, she also 
stated that the veteran was unable to socialize and did not 
trust people.  

A September 2001 letter from the veteran's private 
psychiatrist indicates that he suffered from psychotic 
symptoms such as auditory, visual, and tactile 
hallucinations.  She noted that the veteran was depressed to 
the point that he forgot the correct dosage of his 
medications.  She provided a diagnosis of PTSD with 
depression and psychotic features, and assigned a GAF score 
of 35.  

In March 2003 the private psychiatrist provided a diagnosis 
of PTSD and assigned a GAF score of 35.  

The veteran was afforded an additional VA examination in July 
2004.  He reported that he continued to experience 
nightmares, flashbacks, and occasional panic attacks.  The 
examiner noted that the veteran had not worked after his 
retirement from 29 years of service.  He also noted that the 
veteran had been married three times and that he had a child 
with whom he had no relationship.  The veteran indicted that 
he had no social relationships and that he avoided 
interacting with people.  He denied a history of violence, 
problematic substance abuse, and suicide attempts.  On mental 
status examination, the examiner noted that there was 
impairment of the veteran's thought process but did not 
elaborate.  He noted that the veteran's communication skills 
were intact.  No delusions or hallucinations were elicited.  
He also observed that the veteran had suicidal ideation but 
no history of attempt.  The veteran was noted to be capable 
of feeding himself and self care.  He was oriented.  His 
short term memory was poor but his long term memory was 
intact.  No obsessive or ritualistic behavior was observed.  
The veteran's mood was euthymic and his affect appropriate.  
He reported that he had poor impulse control when anxious or 
depressed.  He also reported early waking insomnia due to 
nightmares and flashbacks.  The diagnosis was PTSD, and the 
examiner assigned a GAF score of 60, noting moderate 
difficulty in social functioning.  

An October 2004 letter from the veteran's private 
psychiatrist indicated that the veteran suffered from 
impaired sleep, depressed mood, hearing voices, 
suspiciousness, and forgetfulness.  She noted that the 
veteran lived alone and was not engaged in any social 
activities or groups.  She also noted that he suffered from 
persistent paranoid delusions.  

PTSD is evaluated pursuant 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides for a 70 percent rating for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 
to 40 is assigned where there is "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
score of 41 to 50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51 to 60 is 
assigned where there are moderate symptoms (e.g., flat affect 
and circumstantial speck, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflict with peers or co-
workers).  Id.  A score of 61-70 is indicated where there 
are, "Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.

The record contains evidence indicating that the veteran's 
PTSD is severe.  His reported symptoms include sleep 
disturbance, flashbacks, recurrent nightmares, intrusive 
thoughts, startle responses, avoidance, anxiety, depression, 
irritability, and social isolation.  The veteran indicates 
that he has difficulty getting along with others and that he 
was unable to tolerate contact with others.

However, the evidence does not show that there is total 
social and occupational impairment.  The veteran's thought 
processes are not grossly impaired.  He does not engage in 
grossly inappropriate behavior and he remains oriented.  He 
has clearly retained the ability to perform the activities of 
daily living.  Although treatment records and examination 
reports indicate psychotic-like symptoms, there are no frank 
signs or symptoms to support the diagnosis of a psychosis.  
In fact, a diagnosis of psychosis has not been made.  Based 
on the foregoing, the Board concludes that the criteria for 
100 percent disability evaluation for PTSD are not met.

The veteran's GAF score has been assessed, at worst, as 35.  
However, VA examinations in June 2001 and July 2004 resulted 
in GAF scores from 60 to 70, despite the notation of somatic 
and auditory perceptions and paranoid thinking.  Clearly, 
there is a conflict between the private and VA evidence 
regarding the severity of the veteran's PTSD.  The VA 
treatment records show that GAF scores were assigned and 
supported by relevant discussion.  The private psychiatrist 
has provided GAF scores but has failed to fully justify her 
conclusions.  The Board concludes that opinions supported by 
appropriate discussion and justification are more probative 
of the degree of impairment caused by the veteran's PTSD.   
In summary, the record does not establish that the veteran 
suffers from totally incapacitating symptoms or that there is 
there occupational and social impairment. Accordingly, the 
Board finds that the appropriate rating for the veteran's 
PTSD is 70 percent.

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert.



	Discospondylosis of the Lumbosacral Spine and
        Cervical Spondylosis with Disc Disease

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although the 
new rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.

Prior to September 26, 2003, the regulations provided that 
complete ankylosis of the spine, at an unfavorable angle with 
marked deformity warranted a 100 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5286.  

Ankylosis of the cervical spine was evaluated as 40 percent 
disabling where it was unfavorable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5287.  Severe limitation of motion of the 
cervical spine was evaluated as 30 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5290.

Ankylosis of the lumbar spine was evaluated as 40 percent 
disabling where it was favorable and as 50 percent disabling 
where it was unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 
5289.

The regulations provided a 10 percent rating for slight 
limitation of motion of the lumbar spine, a 20 percent rating 
for moderate limitation of motion of the lumbar spine, and a 
40 percent rating for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

38 C.F.R. § 4.71a, Diagnostic Code 5295 provided a 10 percent 
evaluation for lumbosacral strain with characteristic pain on 
motion.  Where there is muscle spasm on extreme forward 
bending and loss of lateral motion in a standing position, a 
20 percent rating was provided.  A 40 percent rating was 
warranted for severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  A 
40 percent rating is the maximum available under Diagnostic 
Code 5295.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted 
where there is 
forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees; or, forward flexion of the 
cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion 
of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis;

A 30 percent rating for forward flexion 
of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire 
cervical spine;

A 40 percent rating for unfavorable 
ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar 
spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees.  The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to September 23, 2002, provided a 10 percent evaluation where 
intervertebral disc syndrome was mild and a 20 percent 
evaluation where there was moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating was 
provided for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A maximum 60 
percent rating was assigned for intervertebral disc syndrome 
when the condition was pronounced in degree, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  Note 1 provides that 
for the purposes of evaluations under Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

On VA examination in March 1998, the veteran reported mild to 
moderate pain over the neck, radiating to both shoulders.  He 
also reported pain over the lumbosacral spine.  He endorsed 
stiffness.  He stated that he had flare ups of cervical pain 
with sudden movement of the head.  He also reported mild, 
bearable pain over the lumbosacral spine when arising from a 
sitting position.  The examiner noted that the veteran had 
undergone cervical laminectomy.  There was no spasm noted.  
Range of motion testing of the cervical spine revealed 
forward flexion to 5 degrees, extension to 10 degrees, and 
lateral flexion to 5 degrees bilaterally.  The veteran was 
unable to perform rotation due to pain.  The diagnosis was 
degenerative discospondylosis and hypertrophic arthritis of 
the cervical spine.  Range of motion testing of the 
lumbosacral spine revealed flexion to 7 degrees, extension to 
30 degrees, lateral flexion to 40 degrees bilaterally, and 
rotation to 30 degrees bilaterally.  The diagnosis was 
minimal changes of degenerative discospondylosis of the 
lumbosacral spine.  The examiner concluded that the 
disabilities were moderately disabling.

On VA examination in October 1999, the veteran complained of 
constant pain over the cervical and lumbosacral spine.  He 
endorsed neck stiffness.  He noted that flare-ups were 
precipitated by sudden twisting or turning of his head.  The 
examiner noted that the veteran used a cervical collar and a 
lumbar brace.  He also noted that the veteran was unable to 
bend or stoop and was also unable to turn his head to either 
direction without pain.  Range of motion testing of the 
cervical spine revealed flexion to 10 degrees with pain at 5 
degrees, extension to 5 degrees with pain at 5 degrees, and 
lateral flexion to 5 degrees with pain at zero degrees.  The 
veteran was unable to perform rotation due to pain.  There 
was positive tenderness and spasm of the cervical muscles.  
There were no postural abnormalities or fixed deformities.  
The diagnosis was degenerative discospondylosis and 
hypertrophic arthritis of the cervical spine.  Range of 
motion testing of the lumbar spine revealed flexion to 50 
degrees with pain at 45 degrees, extension to 20 degrees with 
pain at 15 degrees, lateral flexion to 30 degrees bilaterally 
with pain at 20 degrees, and rotation to 30 degrees with pain 
at 20 degrees.  There was tenderness and spasm of the 
lumbosacral muscles.  There were no postural abnormalities or 
fixed deformities.  The diagnosis was degenerative 
discospondylosis of the lumbosacral spine.

A November 2000 clinical summary from a private physician 
indicates that the veteran had first presented to the author 
in August 2000 with neck pain radiating to both upper 
extremities.  The veteran complained of pain and tenderness 
at the paravertebral area.  With respect to his lumbar spine, 
the veteran reported paravertebral tenderness.  The 
impression included cervical spondylosis and lumbar 
degenerative disc disease.   

A VA peripheral nerves examination was conducted in June 
2001.  He complained of neck, shoulder, hand, back, and knee 
pain.  Physical examination revealed a weak hand grip 
bilaterally.  There was no sensory deficit.  Deep tendon 
reflexes were positive on all extremities.  There were no 
pathological reflexes.  The diagnosis was cervical 
radiculopathy at multiple levels.  

A VA spine examination was also carried out in June 2001.  
The veteran complained of neck and low back pain with 
weakness, stiffness, and fatigability.  With respect to 
flare-ups, the veteran reported severe pain that occurred 
almost daily and usually lasted the entire day.  He noted 
that precipitants to flare-ups were slight movements, and 
that during flare-ups he could not do anything.  The examiner 
noted that the veteran used a cane.  Range of motion testing 
of the cervical spine revealed flexion to 20 degrees with 
pain at 15 degrees, extension to 15 degrees with pain at 10 
degrees, lateral flexion to 30 degrees bilaterally with pain 
at 20 degrees, and rotation to 50 degrees with pain at 40 
degrees.  There was no tenderness.  There were no postural 
abnormalities or fixed deformities.  Here was no spasm.  The 
diagnosis was degenerative discospondylosis of the cervical 
spine, multiple level herniated nucleus pulposus, and 
cervical radiculopathy.  Range of motion testing of the 
lumbar spine revealed flexion to 80 degrees with pain at 50 
degrees, extension to 20 degrees with pain at 15 degrees, 
lateral flexion to 30 degrees bilaterally with pain at 25 
degrees, and rotation to 25 degrees with pain at 15 degrees.  
There was no tenderness.  There were no postural 
abnormalities or fixed deformities.  Here was no spasm.  The 
diagnosis was degenerative discospondylosis of the 
lumbosacral spine.

An October 2001 letter from Bacant Medical and Diagnostic 
Clinic indicates that the veteran was issued a wheelchair.

A July 2002 VA treatment record indicates the veteran's 
complaints of neck pain with radiation into the shoulders and 
intermittent left thumb and index finger numbness.  The 
provider noted that a June 2002 EMG was normal and showed no 
evidence of peripheral neuropathy or entrapment of the nerve 
at those areas.  The findings did show acute radiculopathy 
and chronic radiculopathy at C5 and C6.  

A VA examination was conducted in July 2004.  The veteran 
complained of constant pain in his neck and low back.  He 
described the pain as sharp and aggravated by motion.  He 
noted that flare-ups were caused by motion and cold weather.  
He indicated that he had pain radiating to his hands and 
thighs, with numbness in the fingers and feet.  The examiner 
noted that the veteran used a cane, a cervical collar, and a 
low back brace.  The veteran reported that he could walk 30 
to 50 meters before he had to stop due to pain.  No history 
of falls or unsteadiness was noted.  The examiner indicated 
that there was moderate to severe interference with daily 
activities.  Range of motion testing of the cervical spine 
revealed flexion to 10 degrees actively, 20 degrees 
passively, and to 5 degrees after repetitive use; extension 
to 10 degrees actively, 15 degrees passively, and to 5 
degrees after repetitive use; lateral flexion to 20 degrees 
actively, 25 degrees passively, and to 15 degrees after 
repetitive use; and rotation to 30 degrees actively, 35 
degrees passively, and to 15 degrees after repetitive use.  
The examiner noted that limitation of motion was mainly due 
to resistance in the spine and pain.  There was no 
incoordination.  Examination also revealed spasm and slight 
to moderate tenderness.  Neurological examination revealed 
hypoesthesia of both upper extremities.  There was weak hand 
grip with pain bilaterally. The examiner noted that there had 
been no incapacitating episodes of intervertebral disc 
syndrome in the previous 12 months.  The diagnosis was severe 
cervical spondylosis with disc disease with radiculopathy.

Range of motion testing of the lumbar spine revealed flexion 
to 50 degrees actively, 60 degrees passively, and to 20 
degrees after repetitive use; extension to 20 degrees 
actively, 20 degrees passively, and to 15 degrees after 
repetitive use; lateral flexion to 20 degrees actively, 20 
degrees passively, and to 15 degrees after repetitive use; 
and rotation to 20 degrees actively, 20 degrees passively, 
and to 5 degrees after repetitive use.  The examiner noted 
that limitation of motion was mainly due to pain and that 
there was no incoordination.  Pain had the major functional 
impact.  There was spasm and slight tenderness.  There was no 
swelling, no kyphosis, and no ankylosis.  Neurological 
examination revealed hypoesthesia of the left lower 
extremity.  There was no weakness of the lower extremities.  
Straight leg raising was positive at 40 degrees.  The 
examiner noted that there had been no incapacitating episodes 
of intervertebral disc syndrome in the previous 12 months.  
The examiner noted that EMG testing had shown radiculopathy 
at L3-S1.  The diagnosis was degenerative discospondylosis of 
the lumbosacral spine.  

		Cervical Spondylosis

As an initial matter, the Board notes that the RO assigned a 
30 percent evaluation for December 2, 2003, and restored the 
previously assigned 60 percent evaluation as of December 3, 
2003.  Whether this issue is viewed as one of evaluation or 
restoration, the result shall be the same.  In essence, the 
AOJ has assigned a 30 percent evaluation for one day.  This 
determination violates the rule regarding stabilization of 
ratings and the 60 percent evaluation is restored.  38 C.F.R. 
§ 3.344 (Rating agencies will handle cases affected by change 
of medical findings so as to produce the greatest degree of 
disability evaluations.)

The veteran's cervical spondylosis is currently evaluated as 
60 percent disabling under the new criteria for 
intervertebral disc syndrome.  The assigned evaluation 
contemplates pronounced intervertebral disc syndrome under 
the old criteria and incapacitating episodes having a total 
duration of at least six weeks in a 12-month period under the 
new criteria.   

A higher evaluation under the either the old or new criteria 
requires complete ankylosis of the entire spine.  The 
diagnostic criteria for evaluation of the cervical spine do 
not provide for a  higher evaluation.  The veteran is in 
receipt of the maximum evaluation for his cervical spine 
disability.  Absent evidence of ankylosis of the entire 
spine, a higher evaluation must be denied.

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert.

        

Degenerative Discospondylosis of the Lumbar Spine

For the period prior to December 2, 2003, the veteran's 
degenerative discospondylosis of the lumbar spine was rated 
as 20 percent disabling.  The evidence for that period 
demonstrates that the veteran suffered from limitation of 
motion of the lumbar spine that was severe.  In this regard, 
the Board notes that in October 1999, flexion was limited to 
45 degrees by pain, and extension to 15 degrees by pain.  In 
June 2001, a VA examiner noted that the veteran used a cane.  
At that time, range of motion was similarly limited by pain, 
with flexion to 50 degrees, extension to 15 degrees, lateral 
flexion to 25 degrees, and rotation to 15 degrees.  In light 
of this evidence reflecting such limitation, the Board 
concludes that the veteran's low back disability should be 
evaluated as 40 percent disabling for the period prior to 
December 2, 2003.

For the period from December 2, 2003, the veteran's 
degenerative discospondylosis of the lumbar spine is 
evaluated as 40 percent disabling.  The assigned rating 
contemplates severe limitation of motion or severe 
lumbosacral strain under the old criteria.  Under the new 
criteria, such an evaluation is reflective of forward flexion 
of the thoracolumbar spine to 30 degrees or less, favorable 
ankylosis of the entire thoracolumbar spine, or 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks in the 
previous 12 months.  

The Board has determined that an evaluation in excess of 40 
percent is not warranted.  Under the old criteria, a higher 
evaluation requires the presence of unfavorable ankylosis of 
the lumbar spine or pronounced intervertebral disc syndrome.  
Under the new criteria, an evaluation higher than 40 percent 
requires unfavorable ankylosis of the entire thoracolumbar 
spine or intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  The evidence demonstrates that the 
veteran has not suffered from severe intervertebral disc 
syndrome or incapacitating episodes as defined by the 
regulation.  There is no evidence of unfavorable ankylosis of 
the entire thoracolumbar spine.  In essence, the criteria for 
a higher evaluation have not been met under the old or new 
diagnostic criteria.  Accordingly, an evaluation in excess of 
40 percent for degenerative discospondylosis of the lumbar 
spine is not available.

The Board does note that the AOJ has separately evaluated 
neurologic deficit of the veteran's right lower extremity.  
The veteran has not questioned this determination, and such 
issue is not in appellate status.

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert.


ORDER

Entitlement to service connection for a testicular nodule is 
denied.

Entitlement to service connection for cervical radiculopathy 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for anemia is denied.

Entitlement to service connection for periodontitis is 
denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for PTSD with depression is 
granted.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for carpal tunnel syndrome 
is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to an evaluation in excess of 60 percent for 
arteriosclerotic heart disease is denied.  

Entitlement to an evaluation in excess of 30 percent for 
sinusitis is denied.

Entitlement to an evaluation in excess of 30 percent for 
allergic rhinitis is denied.

Entitlement to an evaluation in excess of 70 percent for PTSD 
is denied.

For the period prior to December 3, 2003, entitlement to an 
evaluation of 40 percent for degenerative discospondylosis of 
the lumbar spine is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 40 percent for 
degenerative discospondylosis of the lumbar spine is denied.

For December 2, 2003, the 60 percent evaluation for cervical 
spondylosis with disc disease is restored, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to an evaluation in excess of 60 percent for 
cervical spondylosis with disc disease is denied.


REMAND

The Board observes that various neurological diagnoses have 
been assigned to symptoms relating to the veteran's upper 
extremities, to include cervical radiculopathy, peripheral 
neuropathy, and carpal tunnel syndrome.  In the decision 
above, the Board granted service connection for cervical 
radiculopathy as secondary to the veteran's service-connected 
cervical spine disability.  The evidence is not sufficient to 
allow the Board to determine the extent of the veteran's 
cervical neuropathy in light of the varying diagnoses.  In 
any event, it is not within the purview of the Board to 
determine a disability rating in the first instance.  
Accordingly, the AOJ should determine the appropriate 
evaluation for the veteran's cervical radiculopathy.

In its September 2006 remand, the Board directed that the 
veteran be issued appropriate notice of VA's duties to assist 
and notify.  A letter was issued in October 2006.  However, 
that letter did not include notice of the evidence and 
information necessary to support a claim of entitlement to 
special monthly compensation based on the need for regular 
aid and attendance of another person or by reason of being 
housebound.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
extent of his cervical radiculopathy.  
The examiner should specifically discuss 
all manifestations of cervical 
radiculopathy and contract those 
manifestations with the established 
diagnoses of peripheral neuropathy and 
carpal tunnel syndrome, where 
appropriate.  The examiner should 
identify the nerves involved and indicate 
whether the resulting disability is mild, 
moderate, moderately severe, or severe.

 A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

2.  Send a letter with respect to the 
issue of entitlement to special monthly 
compensation based on the need for 
regular aid and attendance of another 
person or by reason of being housebound 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The veteran should be 
given the appropriate amount of time to 
respond.  

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


